Citation Nr: 1616053	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-49 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for erectile dysfunction. 

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.  His awards include the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

With regard to the issues on appeal, the Board notes that the Veteran also appealed the denial of his claim for a total disability rating based on individual unemployability (TDIU).  However, in a May 2014 statement the Veteran requested to withdraw his TDIU claim.  Accordingly, as the Veteran has expressly withdrawn that issue from appellate consideration it is not presently before the Board.  

With regard to the Veteran's claim for hypertension, that claim was originally denied in a July 2008 rating decision.  During the appeal period, additional VA treatment records and lay statements from the Veteran were received.  The RO readjudicated the Veteran's claim, in light of the new evidence in a July 2009 rating decision, which confirmed and continued the prior denial.  The Veteran timely appealed the July 2009 rating decision.  Accordingly, the Veteran's pending appeal relates back to his original claim for service connection and the Board need not adjudicate whether new and material evidence has been received to reopen the clam.  

With regard to nonservice-connected pension, that issue was denied in a February 2010 rating decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, the Board notes a June 14, 2011 VA treatment record indicated that the Veteran was attending VA vocational rehabilitation.  VA vocational rehabilitation records have not been associated with the claims file.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeals, on remand the records must be associated with the electronic claims file.  

The record also indicates that there may be outstanding private treatment records.  At his December 2015 hearing, the Veteran testified that he had received private treatment for his neuropathy in the early 1970s, that he had received treatment for his claimed penile deformity problems many years ago in San Francisco, and that he had been originally diagnosed with and treated for diabetes by a private primary care provider.  While the Veteran submitted excerpts of private treatment records pertaining to diabetes, they are incomplete and indicate the existence of outstanding private records.  As the Board is remanding the claims for other development, on remand reasonable efforts should be made to request relevant private treatment records.  

With regard to the Veteran's PTSD claim, his most recent VA examination was in December 2010.  VA treatment records subsequent to December 2010 suggest that the condition may have worsened.  Accordingly, the Veteran should be afforded a contemporaneous VA examination to assess the current nature and severity of his PTSD.  

The Veteran has asserted that his diabetes, peripheral neuropathy, and hypertension are secondary to in-service herbicide exposure.  Specifically, the Veteran asserts that he was exposed to herbicides during his naval service on the USS Oriskany CVA-34 from September 1969 to January 1971 and aboard the USS Sterett DLG-31/CG-31 from October 1971 to August 1972.  At his hearing the Veteran testified that during a mission near Dong Hoi, the USS Sterett entered inland waterways for a short bombardment mission and the ship was so close to the Vietnam mainland that they could feel shockwaves from the bombs. 

Pursuant to 38 CFR § 3.307(a)(6)(iii) (2015), eligibility for the presumption of herbicide exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  The presumption of herbicide exposure is afforded, in certain instances, to identified ships that operated temporarily on Vietnam's inland waterways.  In the present  case, the RO undertook development to determine whether the USS Oriskany had qualifying service for presumptive herbicide exposure.  However, the requisite development has not been undertaken to determine whether the Veteran had presumptive herbicide exposure while serving aboard the USS Sterett.  In light       of the Veteran's assertions of service on inland waterways, on remand further evidentiary development is necessary verify whether the Veteran was on a ship operating in the inland waters of Vietnam.  

Additionally, the Veteran has asserted that his hypertension is aggravated by        his service-connected PTSD.  To date, a VA opinion addressing this theory of entitlement has not been obtained.  Accordingly, such an opinion should be obtained on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in March 2010 the Veteran timely filed a notice of disagreement with the February 2010 rating decision, which denied entitlement to a nonservice-connected pension.  To date, it does not appear that the AOJ has issued a statement of the case in response to the Veteran's notice of disagreement, nor is there an indication that the appeal has been withdrawn.  As such, the Board is required to remand the claim for issuance of a statement of the case  Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the appeal should be returned   to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers whom he has received treatment for his disabilities on appeal since his discharge from active service.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the appellant and his representative should be notified of such.

2.  Obtain VA treatment records dating since February 2015.  If requested records are not available, the claims file should be annotated to reflect that and the Veteran notified accordingly.

3.  Obtain and associate the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that and the Veteran notified of accordingly.

4.  Undertake appropriate development through official sources to determine whether the USS Sterett operated    in the inland waters of Vietnam during a mission near Dong Hoi (possibly in April 1972).  All efforts should be documented in the claims file.  If additional information is needed from the Veteran to permit an inquiry, such should be requested.  

5.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

The examiner should address the December 2, 2015 VA treatment record indicating that it was unclear to what extent the Veteran's symptoms were related to the Veteran's PTSD and those related to his nonservice-connected personality disorder.  The examiner should state whether it is possible to differentiate the symptoms attributable to the Veteran's service-connected PTSD and those related to his nonservice-connected disorders. 

A complete rationale for all opinions expressed should be provided.

6.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination, to obtain opinions concerning the relationship, if any, between the Veteran's hypertension and his service-connected PTSD.  Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected PTSD?  Please explain why or why not.  

b.  If the Veteran's hypertension was not caused by his service-connected PTSD, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected PTSD?  Please explain why or why not. 

c.  If the hypertension was permanently worsened beyond normal progression by the service-connected PTSD (aggravated) the examiner should attempt to quantify the degree of worsening of hypertension beyond the baseline level that is due to the PTSD. 

A complete rationale for all opinions expressed should be provided.

7.  After completing the requested actions, and any additional action deemed warranted, to include obtaining additional VA examinations or opinions if necessary based on evidence obtained in response to the above,     the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board  for further appellate consideration, if in order.

8.  Issue a statement of the case which addresses the Veteran's claim of entitlement to a nonservice-connected pension, so that the Veteran may have the opportunity to perfect an appeal on the issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

